Exhibit 10.1

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 31, 2011, by
and between Gary S. Winemaster (“Seller”), and Power Solutions International,
Inc. (the “Company”).

WHEREAS, Seller intends to acquire 830,925 shares of common stock of the
Company, par value $0.001 per share (the “Transferred Shares”), from Thomas J.
Somodi, an executive officer of the Company (“Somodi”), on the date hereof.

WHEREAS, Seller has agreed to sell the Transferred Shares to the Company, and
the Company has agreed to purchase the Transferred Shares from Seller, for an
aggregate purchase price of $4,250,000 (the “Purchase Price”).

WHEREAS, the Company’s board of directors (the “Board”) formed an independent
committee, comprised solely of directors who are “independent directors,” as
defined by the marketplace rules of The NASDAQ Stock Market and are not
interested parties in the transactions contemplated hereby (the “Committee”) to
evaluate the terms and conditions of this Agreement and the advisability of the
Company entering into this Agreement.

WHEREAS, the material facts as to the interests in this Agreement held by
Seller, who is the Company’s Chief Executive Officer and a director of the
Company, have been disclosed to the Committee and the Board, including, without
limitation, that Seller acquired the Transferred Shares from Somodi.

WHEREAS, the Committee unanimously found that the terms of this Agreement are in
the best interests of the Company and are fair to the Company, approved of the
terms hereof, determined that the Purchase Price is less than the fair market
value of the Transferred Shares and directed the Company to enter into this
Agreement.

WHEREAS, the Committee has taken such steps as may be permitted to cause the
transactions contemplated hereby, including Winemaster’s disposition of the
Transferred Shares to the Company, to be exempt from Section 16(b) of the
Securities Act of 1934, as amended, pursuant to Rule 16b-3 thereunder

NOW THEREFORE, in consideration of the foregoing, Seller and the Company agree
and acknowledge as follows:

1. Purchase and Sale of the Transferred Shares. Seller and the Company hereby
agree that, on the Sale Closing Date (as defined in Section 2), Seller shall
sell and convey to the Company, and the Company shall purchase and acquire from
Seller, all of the Transferred Shares (including all of Seller’s right, title
and interest therein and thereto), free and clear of any mortgages, liens,
pledges, charges, security interests, title retention agreements, options, or
equity or other adverse claims (“Encumbrances”), in exchange for the
consideration set forth in Section 1.3.



--------------------------------------------------------------------------------

2. Closing. Subject to the terms and conditions hereof, the closing of the
transactions contemplated by this Agreement (the “Sale Closing”) shall take
place on the date hereof immediately following the acquisition of the
Transferred Shares by Seller from Somodi (the “Sale Closing Date”). The Closing
shall take place at the offices of Katten Muchin Rosenman LLP, 525 West Monroe
St., Chicago, Illinois 60661, or at such other place as the parties hereto may
agree in writing. At the Sale Closing, (a) Seller shall deliver and convey to
the Company all of the Transferred Shares (including all of Seller’s right,
title and interest therein and thereto), together with such other documents or
instruments of conveyance or transfer as may be necessary or desirable to
transfer to and confirm in the Company all right, title and interest in and to
the Transferred Shares, free and clear of all Encumbrances, and (b) Buyer shall
pay the Payment Amount (as defined in Section 3).

3. Consideration for the Purchase of the Transferred Shares. On the Sale Closing
Date, upon delivery by Seller of the Transferred Shares to the Company, the
Company shall pay Seller $4,250,000 (the “Payment Amount”), by wire of
immediately available funds to an account specified by Seller.

4. Seller’s Representations. Seller represents and warrants to the Company that:

(a) Authorization; Enforcement. This Agreement has been executed and delivered
by Seller and is a valid and binding agreement of Seller, enforceable against
Seller in accordance with its terms.

(b) No Conflicts. The execution and delivery of this Agreement by Seller, the
performance by Seller of his obligations hereunder, and the consummation by
Seller of the transactions contemplated hereby will not conflict with, or
constitute a breach or default (or an event which, with the giving of notice or
lapse of time or both, constitutes or would constitute a breach or default)
under, or give to others any right of termination, amendment, acceleration or
cancellation of, or other remedy with respect to, any agreement, indenture or
instrument to which Seller is a party.

(c) Non-Reliance. (i) Seller is an “Accredited Investor” as defined in Rule
501(a) of Regulation D as promulgated by the United States Securities and
Exchange Commission under the Securities Act of 1933, as amended, and an
executive officer of the Company. Seller is not relying on any statements or
information from the Company concerning the Company, its business affairs or
financial condition, other than as expressly set forth herein. The Company has
not given Seller any investment advice or rendered any opinion to Seller as to
whether the transactions contemplated hereby are prudent or suitable. Seller
acknowledges that he has independently and without reliance upon the Company,
and based upon such information as Seller has deemed appropriate, made his own
analysis and decision to engage in the transactions contemplated hereby and to
enter into this Agreement. Seller is not relying on the Company or any of its
legal counsels or advisors with respect to legal matters or tax treatment
associated with this Agreement and the transactions contemplated hereby.

5. The Company’s Representations. The Company represents and warrants to Seller
that: (i) this Agreement has been duly and validly authorized, executed and
delivered on behalf of the Company and is a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms and
(ii) the execution and delivery of this Agreement by the Company, the
performance by the Company of its obligations hereunder, and the

 

2



--------------------------------------------------------------------------------

consummation by the Company of the transactions contemplated hereby will not
conflict with, or constitute a breach or default (or an event which, with the
giving of notice or lapse of time or both, constitutes or would constitute a
breach or default) under, or give to others any right of termination, amendment,
acceleration or cancellation of, or other remedy with respect to, any agreement,
indenture or instrument to which the Company is a party.

6. Further Assurances and Agreements. Each party to this Agreement shall use its
reasonable best efforts to do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

7. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Illinois, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Illinois. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Illinois for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

8. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party. In the event that any signature to this Agreement
or any amendment hereto is delivered by facsimile, e-mail delivery of a .pdf,
.tiff, JPEG or similar file, or other electronic transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature transmitted by facsimile, e-mail delivery of a .pdf, .tiff, JPEG or
similar file, or other electronic transmission, were an original thereof. No
party hereto shall raise the use of a facsimile machine, e-mail or other
electronic transmission to deliver a signature to this Agreement or any
amendment hereto or the fact that such signature was transmitted or communicated
through the use of a facsimile machine, e-mail or other electronic transmission
as a defense to the formation or enforceability of a contract, and each party
hereto forever waives any such defense.

 

3



--------------------------------------------------------------------------------

9. Termination. This Agreement shall terminate and be of no further force or
effect if the Sale Closing has not been consummated as of 11:59 p.m. on
October 31, 2011.

10. Successors and Assigns. This Agreement shall be binding upon the parties and
their successors and assigns and may be amended or terminated only by a writing
signed by Seller and the Company.

11. Rules of Construction. All words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter, and the use of
the word “including” in this Agreement shall be by way of example rather than
limitation.

12. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

13. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.

14. Complete Agreement. This Agreement represents the final agreement of the
Company and Seller with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or prior or
subsequent oral agreements, among any of the parties hereto.

15. Legal Counsel. The Company, the Board and the Committee have engaged Katten
Muchin Rosenman LLP (“Katten”) in connection with the preparation of this
Agreement. Katten has not acted as legal counsel to Seller in connection with
this Agreement. No legal counsel or tax advisor has been engaged by the Company,
the Board or the Committee to protect or otherwise represent the interests of
Seller. Seller has engaged, or had the opportunity to engage, legal counsel, tax
advisors and valuation experts with respect to the preparation of this Agreement
and the transactions contemplated hereby.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and the Company have caused this Stock Purchase
Agreement to be duly executed as of the date first written above.

 

SELLER:  

/s/ Gary S. Winemaster

  Gary S. Winemaster

 

COMPANY:

 

POWER SOLUTIONS INTERNATIONAL, INC.

By:  

/s/ Kenneth J. Winemaster

Name: Kenneth J. Winemaster

Title: Senior Vice President and Secretary